DETAILED ACTION

Claim Objection
The claims are objected to for the following reasonings: 
As a suggestion, the Claims rely too heavily on shortcuts (i.e., A1, A2, B, C1) and the Claims are sufficiently outlined. For example, in claim 20, “a graft base A2.1” should be stated as a graft based in terms of monomer structure, not shortcut A2.1.
In claim 23, the structure (Ia) is fuzzy and unclear. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claims 16-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,225,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose thermoplastic styrene copolymer resin composition that are substantially identical in composition to the application claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20 and 23, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuvshinnikova et al., US 2010/0160190 A1 (hereinafter “Kuvshinnikova“) in view of Minkwitz, US 2012/0046408 A1 (hereinafter “Minkwitz”). Kuvshinnikova teaches a polymeric composition comprising 25-45 wt. % acrylonitrile-styrene-acrylate graft copolymer (ASA), 55-75 wt. % of at least a styrene-acrylonitrile copolymer, at least one iron oxide-coated mica and at least one organic or inorganic colorant. See Kuvshinnikova, Abstract; [0005]. Kuvshinnikova further teaches a polymer composition further comprising light stabilizers and UV absorbers, among other additives. See .  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuvshinnikova et al., US 2010/0160190 A1 (hereinafter “Kuvshinnikova“) in view of Minkwitz, US 2012/0046408 A1 (hereinafter “Minkwitz”) in further view of Sperling et al., US 2015/0087765 (hereinafter “Sperling”). The present claim 21 differs from Kuvshinnikova in view of Minkwitz in that present claim 21 requires a polycarbonate, polyamide or a mixture thereof. Sperling teaches a thermoplastic molding composition comprising a styrene-acrylonitrile copolymer, a graft copolymer and a compatible thermoplastic such as polycarbonate or polyamide. See Sperling, [0104] – [0105]. The references are analogous art because the references have the same field of endeavor, thermoplastic molding compositions based on a styrene-acrylonitrile copolymer. Thus, a person of ordinary .

Claims 22 and 24 are allowable.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh